Title: From John Adams to Thomas Jefferson, 6 April 1796
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Philadelphia April 6. 1796

Since my Receipt of your favour of the 28 of February I have call’d on the Auditor and had some Conversation with him and with The Secretary of The Treasury and with The Secretary of State upon the Subject of Accounts and they think that some Regulation may be made by Congress which will reach the Cases without any formal Memorial on our Part and indeed without mentioning Names. The Secretary of The Treasury has it under Consideration: But if they finally determine that they cannot accomplish the object without our Interposition I will join you with all my Heart in an application to Congress.
D’Ivernois is industrious and clever, but he is in Pay Pension or Employment of some kind or other under Mr Pitt, and Some of his late Publications have tang of the Cask from whence he draws his Wine. It is good to read all those Party Pamphlets and believe in none of them.
This is indeed as you say the Age of Experiments in Government. One Tryal has  been fairly made in America and France, of Nedhams perfect Commonwealth, and at length given up. Holland is trying it again and if Britain should have a Revolution she will try it too. An hundred thousand Dutchmen guillotined or beknifed will convince Holland as soon as five hundred thousand Frenchmen and Women have convinced France. How many Hecatombs must be Slaughtered to convince John Bull I cannot calculate.
The Plural Executive in France is a new Attempt borrowed from a conceit of De Mably in his phosthumous Dialogue with Lord Stanhope. The Danger of Corruption and Intrigue in Elections is rather multiplied five fold, than diminished by this. and Jealousy, Emulation and Division among them are inevitable.
Corruption in Elections has heretofore destroyed all Elective Governments. What Regulations or Precautions may be devised to prevent it in future, I am content with you to leave to Posterity to consider. You and I shall go to the Kingdom of the just or at least shall be released from the Republick of the Unjust, with Hearts pure and hands clean of all Corruption in Elections: so much I firmly believe. Those who shall introduce the foul Fiend on the Stage, after We are gone must exorcise him as they can.
With great Esteem and regard I am, Sir your most obedient
John Adams